DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 21 and 22 are amended.
No claim(s) is/are cancelled or added.
Claims 1-10 and 21-22 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jeff Measures (Reg. No. 40,272) on March 8, 2022.
The application has been amended as follows:
IN THE CLAIM(S):
Please amend Claims 1, 21 and 22 as follows: 

1. (Currently amended) A method of an Access Management Function (AMF) for managing a group communications (CG) session in a communications network, the method comprising:
receiving, by the AMF, a GC session establishment request from a session management function, the GC session establishment request including network slice information and an error correction protocol, and a location of a group communication service;
transmitting, by the AMF, to an access node in the location of the group communication service, the GC session establishment request;
receiving, by the AMF, a GC session establishment response from the access node;
transmitting, by the AMF, a GC session management response to the session management function; and
communicating, by the AMF, with the access node over a service based interface to cause the access node to support a group communication session with a first user equipment (UE).

21. (Currently amended) An apparatus comprising:
a processor; and
a non-transitory machine readable medium storing instructions when executed by the processor configuring the apparatus to execute steps of:
receiving, by an Access Management Function (AMF), a group communications (GC) session establishment request from a session management function, the GC session establishment request including network slice information and an error correction protocol, and a location of a group communication service;
transmitting, by the AMF, to an access node in the location of the group communication service, the GC session establishment request;
receiving, by the AMF, a GC session establishment response from the access node;
transmitting, by the AMF, a GC session management response to the session management function; and
communicating, by the AMF, with the access node over a service based interface to cause the access node to support a group communication session with a first user equipment (UE).

22. (Currently amended) A non-transitory machine readable medium storing instructions when executed by a processor configuring the processor to execute steps of:
receiving, by an Access Management Function (AMF), a group communications (GC) session establishment request from a session management function, the GC session establishment 
transmitting, by the AMF, to an access node in the location of the group communication service, the GC session establishment request;
receiving, by the AMF, a GC session establishment response from the access node;
transmitting, by the AMF, a GC session management response to the session management function; and
communicating, by the AMF, with the access node over a service based interface to cause the access node to support a group communication session with a first user equipment (UE).

Response to Arguments
Applicant’s arguments, see Remarks (on page 6-7), filed 12/07/2021, with respect to claims 1, 21 and 22 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejections of claims 1-10 and 21-22 have been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 21-22 (renumbered as 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 21 and 22 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendment as reflected set forth in above.
Claims 2-10 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/PETER CHEN/Primary Examiner, Art Unit 2462